Citation Nr: 1629309	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to service connection for acute myoblastic leukemia (AML), to include as a result of exposure to Agent Orange, ionizing radiation, or benzene. 

7.  Entitlement to service connection for a skin condition, to include as a result of exposure to Agent Orange or secondary to AML.

8.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a right knee condition, to include total right knee replacement with degenerative changes.  

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

11.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

12.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease lumbosacral spine and thoracic spine and intervertebral disc syndrome (IVDS). 

13.  Entitlement to an increased disability rating in excess of 20 percent for IVDS radiculopathy affecting sciatic nerve left lower extremity.  

14.  Entitlement to an increased disability rating in excess of 20 percent for IVDS radiculopathy affecting sciatic nerve right lower extremity.  
 
15.  Entitlement to an increased disability rating in excess of 60 percent for coronary artery disease (CAD).  

16.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

18.  Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.

REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to June 1976 and from January 1977 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, August 2014, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The RO developed and adjudicated the claim of service connection for a psychiatric condition as one involving PTSD.  The Board has recharacterized the issue, as now listed on the title page on this decision, to best reflect the broad scope of the issue intended by the Veteran, as shown by the evidence developed during the pendency of the appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in April 2016.  

The record was held open for 60 days following the hearing in which to submit additional evidence.  In June 2016, following the Board hearing, the Veteran through his attorney submitted additional pertinent evidence in support of his appeal.  He waived initial RO jurisdiction of this evidence.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the claims pertaining to right lower extremity radiculopathy, tinnitus, and a psychiatric condition, as well as the claims to reopen regarding a left knee condition and hearing loss.  The reopened claims and the remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  In April 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of right lower extremity radiculopathy currently at 20 percent and service-connection for tinnitus is requested.

2.  The RO denied the Veteran's original claims of service connection for a left knee condition and hearing loss in a May 1989 rating decision, and he did not appeal the denial.

3.  Evidence received since the May 1989 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a left knee condition and hearing loss.  

4.  A psychiatric disorder, currently manifested by adjustment disorder with anxiety, chronic, is shown to be a result of stressful events during the Veteran's Vietnam War service. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met as to the issue of entitlement to an increased rating in excess of 20 percent for IVDS radiculopathy affecting sciatic nerve right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal have been met as to the issue of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The May 1989 RO decision, which denied the Veteran's claims of service connection for a left knee condition and hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  Because evidence received since a final rating decision issued in May 1989 is new and material, the claim of service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Because evidence received since a final rating decision issued in May 1989 is new and material, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria to establish service connection for a psychiatric disability, currently manifested by adjustment disorder with anxiety, chronic, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal at the April 2016 Board hearing as it concerns the issues of increased rating for a right lower extremity radiculopathy currently at 20 percent and service connection for tinnitus.  Board Hr'g Tr. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  New and Material Evidence 

A.  Applicable Law 

If a claim is denied, a claimant may then initiate an appeal from a VA decision by the timely filing of a (notice of disagreement) NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.  Furthermore, the question of whether to reopen a claim should be considered under the low standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Discussion

An original claim of service connection for a left knee condition and hearing loss was filed in January 1989 and denied by the RO in a May 1989 rating decision.  Notification of this decision was sent to his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the May 1989 determination and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The evidence of record at that time included the Veteran's service treatment records (STRS) and the results of a January 1989 VA examination.  The left knee claim was denied on the basis that treatment for bursitis during service was "acute and transitory."  The hearing loss claim was denied because a hearing loss was "not found last exam."  

Since that time, the new evidence obtained consists of private treatment records showing treatment for the left knee.  Also of record is the Veteran's April 2016 Board hearing testimony where he discussed the nature of an in-service injury to the knee, plus the ongoing symptomatology thereafter.  He also testified as to the ongoing worsening of his hearing loss.  

The Board finds that this evidence is "new" because it was not before the adjudicator in May 1989.  The Board also finds that the new evidence is "material" because it reflects a current diagnosis in the left knee and relates to whether the current condition had its onset during service.  This evidence also indicates that hearing loss may have arisen since May 1989.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. at 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a left knee condition and hearing loss.  Hence, the appeal to this extent is allowed.  The reopened claims are further addressed in the remand section.

III.  Service Connection-Psychiatric Condition 

The Veteran maintains that he has a psychiatric condition resulting from traumatic experiences during the Vietnam War.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

B.  Discussion
  
In this case, service connection for a psychiatric condition is warranted.  First, the Veteran is diagnosed with adjustment disorder with anxiety, chronic, as found by a VA examiner in September 2012.  This VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD at that time.  The Veteran testified at his Board hearing that PTSD had never been diagnosed, and he had never been evaluated for a psychiatric condition.  See Board Hr'g Tr. 60-61.  For purposes of this appeal, the Board finds that the September 2012 VA examiner's diagnosis of adjustment disorder with anxiety, chronic, represents the comprehensive diagnosis of the Veteran's psychiatric condition at this time.  

Next, the Veteran competently and credibly testified at the Board hearing that he experienced stressful events during combat service in Vietnam, including being mortared on a nightly basis and seeing wounded and dying American soldiers.  Board Hr'g Tr. 55-57.  The Veteran's DD Form 214 shows that he was in Vietnam from March 1969 to March 1970 and was a wheeled vehicle mechanic.  The Board finds that the Veteran's stressors are consistent with the times, places, and circumstances of his service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Finally, with regard to the nexus element, the September 2012 VA examiner did not give a specific nexus opinion, but explained that the diagnosis of adjustment disorder applies when a stressor on any type has any number of effects and the chronic specifier applies when the stressor has enduring effects.  The VA examiner also cited the Veteran's Vietnam stressors and marked that at least one of the stressors "contributed to the Veterans PTSD diagnosis."  Because the VA examiner specifically found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, this attribution of this stressor must be understood to mean that the stressor supported the diagnosis of adjustment disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)  This VA examiner's opinion is uncontradicted.  

Accordingly, the nexus element of the claim is at least in equipoise.  Therefore, when resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disorder, currently manifested by adjustment disorder with anxiety, chronic, is shown to be a result of stressful events during the Veteran's Vietnam War service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  This represents a complete grant of the benefit sought on appeal.  


ORDER

The appeal regarding the issue of entitlement to an increased rating in excess of 20 percent for IVDS radiculopathy affecting sciatic nerve right lower extremity, is dismissed.

The appeal regarding the issue of service connection for tinnitus is dismissed.

As new and material evidence has been received to reopen the claim of service connection for a left knee condition, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for hearing loss, the appeal to this extent is allowed, subject to further action as discussed herein below.

Service connection for adjustment disorder with anxiety, chronic, is granted.  


REMAND

The Board has reviewed the following issues, but has found that further evidentiary development is warranted before a final decision may be reached:  service connection for (1) a left knee condition; (2) hearing loss; (3) sleep apnea; (4) a sinus condition; (5) AML; (6) a skin condition; (7) a right knee condition; (8) peripheral neuropathy of the right upper extremity; (9) peripheral neuropathy of the left upper extremity; plus the issues involving increased ratings for (10) degenerative disc disease lumbosacral spine and thoracic spine and IVDS; (11) for IVDS radiculopathy affecting sciatic nerve left lower extremity; (12) CAD; and (13) entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability; (14) TDIU; and (15) entitlement to SMC at the housebound rate or based on aid and attendance.  

Private Records

At his April 2016 Board hearing, the Veteran testified that he had no treatment at VA.  Board Hr'g Tr. 21.  Thus, there appear to be no outstanding VA treatment records available.  However, he identified further private treatment records which have not been obtained.  Regarding sleep apnea, he testified that a diagnosis had been made by a private doctor 10 or 12 years prior.  Board Hr'g Tr. 39.  Regarding his sinus condition, he testified that he had tonsil surgery in his 50s.  Board Hr'g Tr. 37.  Regarding the skin condition, he testified that he had "spots" removed from his skin by a private specialist.  Board Hr'g Tr. 43.  Regarding his back, he testified that he had treatment with a private chiropractor.  Board Hr'g Tr. 9.  Regarding AML, he testified that he would be seeing his new doctor later that month.  Board Hr'g Tr. 46.  Regarding CAD, the Veteran testified that he saw his private heart doctor every 3-4 months.  Board Hr'g Tr. 13.  Because these private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Radiation Exposure

Regarding AML, the Veteran testified that he was exposed to radiation during service as a radar operator.  Board Hr'g Tr. 50.  He explained that the radars had klystrons which generated the ionizing radiation.  Board Hr'g Tr. 49.  

For claims based on exposure to ionizing radiation by reason of the nature of military duties, a separate Personnel Information Exchange System (PIES) request is to be prepared to obtain a copy of the record of occupational exposure to ionizing radiation from the Official Military Personnel File (OMPF), STRs, or any other record that contains radiation exposure information.  See M21-1 IV.ii.1.C.3.e. (2016), Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  These records of occupational exposure to ionizing radiation used by the service departments include DD Form 1141, Record of Occupational Exposure to Ionizing Radiation; NAVMED 6470/10, Record of Occupational Exposure to Ionizing Radiation, and NAVMED 6470/11, Record of Occupational Exposure to Ionizing Radiation From Internally Deposited Radionuclides, for the Navy, and the equivalent NRC Form 5.  See id. 

In this case, it does not appear that a request has been made to obtain relevant records pertaining to the Veteran's potential exposure to radiation during service.   Furthermore, the steps set forth in 38 C.F.R. § 3.311 have not been completed, and a VA examination has not otherwise been conducted, but is necessary.  Upon remand, this action must be undertaken. 

Other VA Examinations

With regard to the remanded service connection issues, the Board finds that VA examinations are needed to fully evaluate the complex medical questions raised by the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

With regard to the remanded claims for increased ratings, remand is needed to afford the Veteran new VA examinations as he testified at his Board hearing that the last VA examinations did not accurately represent the ongoing severity of his conditions.  See Board Hr'g Tr. 6 (back), 19 (CAD).  In light of these contentions, a remand is necessary to arrange for new VA examinations.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Intertwined Issues

The claims for a temporary total rating, a TDIU, and SMC, are intertwined with the remanded claims.  As such, these three issues are also being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include private treatment he identified at his Board hearing for his sleep apnea (private diagnosis); sinus condition (prior surgery in his 50s); skin condition (private specialist); back (chiropractor); and CAD (heart doctor).  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete OMPF and any other record that contains radiation exposure information.

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed peripheral neuropathy of the upper extremities.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all neurologic disorders found extant in either upper extremity.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include Agent Orange exposure?  

(c)  If not directly related to service on the basis of question (b), is any neurologic condition of either upper extremity proximately due to, the result of, or caused by any other medical condition(s), such as diabetes or a neck condition?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any neurologic condition of either upper extremity been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

6.  Also, arrange for the Veteran to undergo a VA examination to address the claimed right and left knee conditions.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all knee disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to consider the Veteran's Board hearing testimony that he fell of a truck during service, injuring both knees in the fall, including by landing on the patella.  See Board Hr'g Tr. 27, 30.  For purposes of this examination, the examiner is asked to accept the Veteran's report of this injury as true.  

The Veteran also testified that he was told that running on concrete during service is "what sped it up."  Board Hr'g Tr. 32.  

(c)  If not directly related to service on the basis of question (b), is any left or right condition proximately due to, the result of, or caused by any other medical condition(s), such as a biomechanical change in the right knee resulting in impairment in the left knee?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any right or left disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as a biomechanical change in the right knee resulting in impairment in the left knee?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

7.  Also, arrange for the Veteran to undergo a VA examination to address the claimed sinus disorder and sleep apnea.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all sinus disorders found extant and sleep apnea.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?  

Is any diagnosed condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals? 

(b)  Did any diagnosed sinus condition or sleep apnea preexist the Veteran's active service?  In answering this question, the examiner is directed to the Veteran's Board hearing testimony indicating that he "was constantly getting colds and taking antihistamines when a kid 12 to 15."  Board Hr'g Tr. 35.  He also testified that he was a "snorer" before he went into service.  Board Hr'g Tr. 40.  
 
(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease?  In answering these questions, the VA examiner is directed to the Veteran's Board hearing testimony that he continued having "the same old thing he had when he was a kid" during service, but the damp conditions in Germany made his symptoms worse.  Board Hr'g Tr. 36-37.  He also testified was snoring very loud when he retired.  Board Hr'g Tr. 37

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If not directly related to service on the basis of question (b), is any sinus condition or sleep apnea proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any sinus disorder or sleep apnea been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

8.  Also, arrange for the Veteran to undergo a VA examination to address the claimed AML.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that AML is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam? 

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(b)  Is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

The examiner is particularly asked to address the likelihood that the condition resulted from exposure to benzene during the Veteran's service as a fuel truck driver transporting all types of fuel from aviation grade gasoline to diesel.  

In answering all questions (a) to (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

10.  After completing the action in paragraph 9, and unless the outcome of the claim at that point is favorable, undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that the exposure to ionizing radiation during the Veteran's service caused or contributed to the development of AML.

11.   Also, arrange for the Veteran to undergo a VA examination to address the claimed skin disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include sun exposure during and after service in Vietnam? 

In answering question (b), the examiner is also asked to address the likelihood that any current or past skin condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the skin condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(c)  If not directly related to service on the basis of question (b), is any skin condition proximately due to, the result of, or caused by any other medical condition(s), including acute myoblastic leukemia?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any skin disorder been aggravated (made worse or increased in severity) by any other medical condition(s), including acute myoblastic leukemia?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

12.  Also, arrange for the Veteran to undergo a VA examination to address the claimed hearing loss.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any hearing found extant, including determining whether the Veteran meets the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For any diagnosed hearing loss, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include noise exposure in Vietnam? 

In answering all questions (a) to (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

13.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected back and left lower extremity radiculopathy conditions.  

The examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's back and left lower extremity radiculopathy conditions.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the conditions, including left lower extremity radiculopathy and any other associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

14.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected CAD.  

The examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's heart condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

15.  After completing all actions set forth in paragraphs 1-14, undertake any further action needed as a consequence of the development completed in paragraphs 1-14 above, to include any further examinations needed to adjudicate the issues involving entitlement to a temporary total disability rating, TDIU and SMC on the basis of being housebound or aid and attendance.  

16.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


